UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6061



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LEROY SCOTT, JR., a/k/a Roy,

                                            Defendant - Appellant.


                            No. 07-6563



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LEROY SCOTT, JR., a/k/a Roy,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:03-cr-00052-HCM; 2:04-cv-000469-HCM)


Submitted: June 15, 2007                    Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Leroy Scott, Jr., Appellant Pro Se.        Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Leroy Scott, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion.             The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Scott has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeals.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 3 -